DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/31/2022 Amendment
Claims 1-20 are pending. Claims 19-20 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,216422 to Kim et al. (hereafter Kim) in view of PGPub. 2015/0049548 to Park et al. (hereafter Park).
Regarding independent claim 1, Kim teaches a method for performing a read of a flash memory comprising: 
storing configuration files for a plurality of retention-and-read-disturb (RRD)- compensating regression neural networks (RNNs) (storing access classifiers on buffer memory 130 corresponding to  memory blocks BLK1-BLKz, see 4:21-22, 5:17-37. FIGS. 1 and 21 show core(s) for machine learning 123, which is the RNNs); 
identifying current number of program and erase (PE) cycles for the flash memory (FIG. 13: access environment information of P/E cycles, each memory block has a different P/E cycles); 
identifying threshold voltage FIG. 13: identifying read level(s) VR1 and VR2 in order to perform initial read operation, wherein the read level(s) corresponding to P/E cycle as access environment information); 
identifying a current retention time and a current number of read disturbs for the flash memory (FIG. 13: access environment information of number of on cells with respect to read level VR1 and number of off cells with respect to read level VR2, see 10:58-65); 
selecting the configuration file of the plurality of RRD-compensating RNN corresponding to the identified current number of PE cycles, current retention time and current number of read disturbs for the flash memory (select an access classifier CF corresponding to a memory block for updating, see FIG. 2 and 6:61-63; the access classifier is loaded into training module 123_3 of FIG. 2, wherein the training module is the core(s) for machine learning 123 of FIG. 1); 
loading the selected configuration file of the RRD-compensating RNN into a neural network engine to form an RNN core in the neural network engine (implicitly loading the access classifier of the selected block for update in the neural network of FIG. 21, with access environment information as inputs IN1-IN4, see 5:17-38 and 25:26-36); 
performing a neural network operation of the RNN core to predict RRD-compensated TVSO values, wherein the input to the neural network operation includes the identified TVSO values corresponding to the current number of PE cycles of the flash memory (classification result CR as predict value is obtained at output ON with access environment information as inputs, see 25:26-36); and 
performing a read of the flash memory using the predicted RRD-compensated FIGS 1 and 4: core 122 performs an access request based on classification result CR, see 8:4-30).
Kim teaches the [initial] read levels instead of shifting offset in threshold voltage, wherein threshold voltage is resemblance to [initial] read levels.
Park teaches a method of reading a non-volatile memory device comprising identifying threshold voltage shift offset (TVSO) values corresponding to the identified current number of PE cycles of the flash memory (see FIGS. 7-8 and paragraphs [0079]-[0081]); and performing a read of the flash memory using the predicted TVSO values (see paragraph [0015]).
Since Kim and Park are both from the same field of endeavor, the purpose disclosed by Kim would have been recognized in the pertinent art of Park.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to predict a new TVSO of read voltage of Park using additional real time access environment information as suggested in Kim for better prediction (see 24:62-25:8).
Regarding dependent claim 2, Kim teaches storing the predicted RRD-compensated [TVSO] values (storing the predict result in RAM 124 or buffer memory 130).
Regarding dependent claim 3, Kim teaches wherein the predicted RRD-compensated [TVSO] values are stored in the flash controller or in a memory device coupled to the flash controller (FIG. 1: buffer memory 130, see 5:17-38).
Regarding dependent claim 7, Park teaches the TVSO values (FIG. 7: ΔV offset) changed as the P/E cycles [of a block] reach a threshold (FIG. 7: e.g. C1). Therefore, a new predict TVSO value [of the block] need to be updated with the method of Kim. 
Regarding dependent claim 5, Park teaches wherein the predicted [RRD]-compensated TVSO values are stored in a TVSO-read lookup table (see FIG. 7 or 8).
Regarding dependent claim 6, Kim teaches wherein each stored configuration file includes weighting and bias values for a respective RRD-compensating neural network (because it is how neural network works).
Regarding dependent claim 7, Park teaches the TVSO values (FIG. 7: ΔV offset) changed as the P/E cycles [of a block] reach a threshold (FIG. 7: e.g. C1). Therefore, a new predict TVSO value [of the block] need to be updated with the method of Kim. 
Regarding dependent claim 8, Park teaches wherein the identifying at the flash controller TVSO values corresponding to the current number of PE cycles of the flash memory comprises identifying at the flash controller TVSO values corresponding to the current number of PE cycles for a page of the flash memory that is to be read, such that the performing the read uses the [RRD-]compensated TVSO values for the page of the flash memory to be read (FIG. 7 or 8: because a page is read with corresponding same ΔV offset at same P/E cycles, unless the count result is different).
Regarding dependent claim 9, Park teaches wherein identifying at the flash controller TVSO values corresponding to the current number of PE cycles of the flash memory comprises identifying TVSO values specified by the manufacturer of the flash memory for the current number of PE cycles of the flash memory (see paragraphs [0043] and [0046]).
Regarding dependent claim 10, Kim teaches wherein the selecting the configuration file of the plurality of RRD- compensating RNN corresponding to the identified current number of PE cycles, current retention time and current number of read disturbs for the flash memory further comprises selecting the configuration file of the plurality of RRD-compensating RNN corresponding to a particular wordline and a particular block of the flash memory (FIG. 13: because the classification result CR is determined for each word line in a block with access environment comprising target WL (Height) and P/E cycle of the selected block).
Regarding independent claim 11, Kim teaches a flash controller comprising: 
a data storage (FIG. 1: nonvolatile memory device 110 with memory blocks BLK1-BLKz); 
a neural network engine coupled to the data storage (FIGS. 1 and 21: cores for machine learning 123); 
a status module (FIG. 1: buffer memory 130) to identify a current number of program and erase (PE) cycles (FIG. 13: identifying access environment information of P/E cycles [of a memory block], each memory block has a different P/E cycles), a current retention time and a current number of read disturbs for a flash memory (FIG. 13: identifying access environment information of number of on cells with respect to read level VR1 and number of off cells with respect to read level VR2 [of the memory block], see 10:58-65); 
a control module (FIG. 1: core 122) coupled to the neural network engine, the data storage and the status module, the control module to identify threshold voltage FIG. 13: identifying read level(s) VR1 and VR2 in order to perform initial read operation, wherein the read level(s) corresponding to P/E cycle as access environment information), the control module to select a configuration file of a retention-and-read-disturb (RRD)-compensating regression neural network (RNN) corresponding to the current number of PE cycles, the identified current retention time and current number of read disturbs, and to load the selected configuration file of the RRD-compensating RNN into the neural network engine (select an access classifier CF corresponding to a memory block for updating, see FIG. 2 and 6:61-63; the access classifier is loaded into training module 123_3 of FIG. 2, wherein the training module is the core(s) for machine learning 123 of FIG. 1), 
the neural network engine to perform a neural network operation of the RNN core to predict RRD-compensated FIG. 21: classification result CR as predict value is obtained at output ON with access environment information as inputs, see 25:26-36); and 
a read module coupled to the status module and to the neural network engine, the read module to perform a read of the flash memory using the predicted RRD-compensated FIGS 1 and 4: core 122 performs an access request based on classification result CR, see 8:4-30; FIG. 15 shows results regarding a read operation including read pass level).
Kim teaches the [initial] read levels instead of shifting offset in threshold voltage, wherein threshold voltage is resemblance to [initial] read levels.
Park teaches a method of reading a non-volatile memory device comprising identifying threshold voltage shift offset (TVSO) values corresponding to the identified current number of PE cycles of the flash memory (see FIGS. 7-8 and paragraphs [0079]-[0081]); and performing a read of the flash memory using the predicted TVSO values (see paragraph [0015]).
Since Kim and Park are both from the same field of endeavor, the purpose disclosed by Kim would have been recognized in the pertinent art of Park.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to predict a new TVSO of read voltage of Park using additional real time access environment information as suggested in Kim for better prediction (see 24:62-25:8).
Regarding dependent claim 12, Kim teaches wherein the data storage is to store the predicted RRD- compensated [TVSO] values (storing the predict result in RAM 124 or buffer memory 130).
Regarding dependent claim 13, Kim teaches an external memory device coupled to the flash controller, the predicted RRD-compensated [TVSO] values stored in the external memory device (FIG. 1: buffer memory 130, see 5:17-38).
Regarding dependent claim 14, Kim teaches wherein the control module is to select a configuration file of a RRD-compensating RNN corresponding to a particular wordline and a particular block of the flash memory (FIG. 13: because the classification result CR is determined for each word line in a block with access environment comprising target WL (Height) and P/E cycle of the selected block).
Regarding dependent claim 15, Park teaches a TVSO-read lookup table stored in the data storage or in an external memory device, and wherein the predicted [RRD-compensated] TVSO values are stored in the TVSO-read lookup table (see FIGS. 7-8).
Regarding independent claim 16, Park teaches the TVSO values (FIG. 7: ΔV offset) changed as the P/E cycles [of a block] reach a threshold (FIG. 7: e.g. C1). Therefore, a new predict TVSO value [of the block] need to be updated with the method of Kim. 
Park and Kim are silent when each time the current retention time or number of read disturb reaches a predetermined retention-time or read-disturb threshold, respectively, the control module to repeat the process of predict the respective RRD-compensated TVSO values.  However, it would have been obvious to one with ordinary skill in the art to realize that the method of Kim should be repeated each time the current retention time or number of read disturb reaches a predetermined retention-time or read-disturb threshold because retention time or number of read disturb have similar behaviors a P/E cycles.
Regarding dependent claim 17-18, Kim does not explicitly teach wherein the RNN core includes a number of input/output  neurons equal to the number of TVSO values required for reading the flash memory, but suggests some of the cores 123 may be assigned or specified to perform the machine learning (see 4:62-65). 
It would have been obvious to one with ordinary skill in the art to assign cores 123 equal to the number of TVSO values required for reading the flash memory since it’s matter of design choice.
Regarding dependent claim 19, Kim teaches wherein the control module is to identify threshold voltage values of a non-transitory-reliability-state that corresponds to the identified current number of PE cycles for the flash memory (FIG. 13: access environment including determining VR1 and VR2 and corresponding P/E cycle).
Regarding dependent claim 20, Kim teaches wherein identifying TVSO values corresponding to the identified current number of PE cycles for the flash memory comprises identifying threshold voltage values of a non-transitory-reliability-state that corresponds to the current number of PE cycles for the flash memory (FIG. 13: access environment including determining VR1 and VR2 and corresponding P/E cycle).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
Applicant argues that Kim does not teach a regression neural networks (RNNs) (see Applicant’s remarks, pages 7-8). Examiner respectfully disagrees with this argument.
FIG. 1 of Kim teaches cores for machine learning 123 receiving access environment information and collecting access result information in buffer memory 130 (see 4:43-56). Cores for machine learning 123 is the regression neural networks (RNNs). FIG. 21 shows a RNN, which is similar to the RNN shown in FIG. 3 of the pending application. The input to the RNN of Kim includes the identified threshold voltage instead of threshold voltage shift offset.  Park cures the deficiency of identifying threshold voltage shift offset (TVSO) instead of threshold voltage (TV).
Claims 1-18 remain rejected for the reason set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 14, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824